Citation Nr: 0814768	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-30 391	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1966 to April 
1975.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2004 rating action that denied a T/R.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities consist of a 
post-traumatic stress disorder (PTSD), evaluated as 50% 
disabling; diabetes mellitus (DM), evaluated as 20% 
disabling; hearing loss and tinnitus, each evaluated as 10% 
disabling; and residuals of a left 5th finger fracture, 
assigned a noncompensable rating. 

3.  The percentage ratings for the veteran's service-
connected disabilities meet the minimum schedular criteria 
for the grant of T/R, and those disabilities prevent him from 
obtaining or retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for the grant of T/R have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for a T/R, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based on individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  38 C.F.R.        §§ 
3.340, 3.34l, 4.16(a).  

In this case, the veteran's service-connected disabilities 
consist of PTSD, evaluated as 50% disabling; DM, evaluated as 
20% disabling; hearing loss and tinnitus, each evaluated as 
10% disabling; and residuals of a left 5th finger fracture, 
assigned a noncompensable rating.  The combined disability 
rating is 70%.  He thus meets the minimum percentage 
requirements for a T/R under 38 C.F.R. § 4.16(a).  However, 
38 C.F.R. § 4.16(b) provides that a T/R may not be granted 
unless a veteran is unable to secure and follow a 
substantially gainful occupation by reason of such service-
connected disabilities.  

The central inquiry is whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to a veteran's education, 
special training, and previous work experience, but not to 
his age or the impairment resulting from non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence shows that the veteran's 
combined service-connected psychiatric and physical 
disabilities prevent him from securing and following any 
substantially-gainful employment.

October 2003 VA examination showed that the veteran 
experienced a 38-pound weight loss over the past several 
months from 235 to 197.  August 2004 VA general medical 
examination revealed a 50-pound weight loss from 230 to 183 
over the last year, and the physician opined that it was 
unlikely that the veteran would be able to have any 
significant employability because of his multiple medical 
problems including DM.  In May 2005, a VA physician stated 
that the veteran's DM required insulin and a restricted diet, 
or an oral hypoglycemic agent and a restricted diet.

August 2004 VA audiological examination showed a sloping mild 
to severe high frequency sensorineural hearing loss.

Following October 2003 VA psychiatric examination, the 
diagnosis was chronic PTSD with depressive symptoms, and a 
Global Assessment of Functioning (GAF) score of 50 was 
assigned, reflecting serious symptoms related to the 
veteran's combat experiences in Vietnam, accompanied by 
depressive symptoms and serious impairment in social 
functioning.

On August 2004 VA examination to evaluate the veteran's PTSD, 
he complained of irritability, daily nightmares, intrusive 
memories, anger outbursts, difficulty concentrating, and 
problems with social functioning.  He last worked in January 
2002, and was now on disability retirement due to 
medications.  He reported verbal confrontations and conflicts 
with supervisors, and having lost his job due to PTSD.  The 
PTSD was also noted to have had a negative impact on his 
marital relations: he no longer slept with his wife due to 
his nightmares and irritability.  On mental status 
examination, the veteran responded logically, but with some 
inappropriate behavior (problems with impulse control 
involving road rage) and memory impairment.  He had had a 
panic attack in January that required hospitalization.  He 
suffered from depression daily.  Sleep was impaired, and he 
got only 2 to 3 hours of sleep per night, with violent 
nightmares.  The diagnosis was PTSD, and a GAF score of 45 
was assigned due to the PTSD, reflecting serious symptoms or 
impairment in social and occupational functioning.  The 
doctor opined that the veteran's behaviors indicated that he 
was unable to keep a job.        

In view of the 2004 VA examiners' comprehensive and well-
reasoned reports, and opinions that are supported by the 
clinical evidence of record, the Board finds that the veteran 
is unemployable due to his service-connected disabilities, 
thus meeting the criteria for the grant of a T/R. 




ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


